Title: John Adams to Thomas Jefferson, 21 July 1819
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir.
            Quincy July 21st 1819—
          
          I am greatly obliged to you for your Letter of the 9th
          It has entirely convinced me that the Mecklenburg Resolutions are a fiction, when I first read them in the Essex Register, I was struct with astonishment—It appears appeared to me utterly incredible that they should be genuine; but there were so many circumstances calculated to impose on the public; that I thought it my duty to take measures for the detection of the imposture—for this purpose I instantly inclosed the Essex Register to you; knowing that if you had either seen, or heard of these resolutions you would have informed me of it.—as they are unknown to you, they must have been unknown to all mankind—
          I have sent a Copy of your letter to Salem, not to be printed—but to be used as decisive authority for the Editor to correct his error, in the Essex Register.—
          But who can be the Demon to invent such a machine after five and forty years, and what could be his motive—was it to bring a charge of Plagiarism against the Congress in 76, or against you; the undoubted acknowledged  draughtsman of the Declaration of Independence—or could it be the mere vanity of producing a jeu  d’esprit, to set the world agape and afford a topic of Conversation in this piping time of Peace—
          Had such Resolutions appeared in June 75. they would have flown through the Universe like wild fire; they would have Elevated the heads of the inhabitants of Boston—and of all New-England above the Stars—and they would have rung a peal in Congress—to the utter Confusion of  Tory’ism and timidity, for a full year before they were discomforted—
          I wish you a pleasant tour to your second home—   and remain your friend and
          
            Humble Servant—
            John Adams
          
        